Exhibit 10.52 Execution Version FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT among NEWPARK RESOURCES, INC., as Borrower, THE LENDERS FROM TIME TO TIME PARTIES HERETO, JPMORGAN CHASE BANK, N.A., as Administrative Agent BANK OF AMERICA, N.A., as Syndication Agent, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent, Dated as of October 10, 2012 FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “ First Amendment ”) dated as of October 10, 2012, is among NEWPARK RESOURCES , Inc., a Delaware corporation, (the “ Borrower ”), each of the lenders party to the Credit Agreement referred to below (collectively, the “ Lenders ”), and JPMORGAN CHASE BANK , N.A. , as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the “ Administrative Agent ”). R E C I T A L S A.The Borrower, the Administrative Agent, the Lenders and the other Agents party thereto are parties to that certain Amended and Restated Credit Agreement dated as of November 22, 2011 (the “ Credit Agreement ”), pursuant to which the Lenders have made certain credit and other financial accommodations available to and on behalf of the Borrower and its Subsidiaries. B.The Borrower has requested, and the Administrative Agent and the Lenders have agreed, to amend certain provisions of the Credit Agreement. C.Now, therefore, to induce the Administrative Agent and the Majority Lenders to enter into this First Amendment and in consideration of the premises and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Defined Terms . Each capitalized term used herein (including, without limitation, in the recitals hereof) but not otherwise defined herein has the meaning given such term in the Credit Agreement, as amended by this First Amendment. Unless otherwise indicated, all section references in this First Amendment refer to sections of the Credit Agreement. 2. Amendments to Credit Agreement . (a) Amendment to Introductory Paragraph of Credit Agreement . The introductory paragraph of the Credit Agreement is hereby amended by deleting therefrom the following parenthetical phrase: “(as the same may be amended or modified from time to time, this “ Agreement ”)”. (b)
